Exhibit 10

GE 1990 Long Term Incentive Plan
Restricted Stock Unit Award

Robert C. Wright was awarded 200,000 Restricted Stock Units ("RSUs")

Grant Date:

July 29, 2004  

   

Value on Grant Date:

$6,642,000

 

       

Restriction Lapse Dates:

50,000 RSUs on July 29, 2005
50,000 more RSUs on July 29, 2006
50,000 more RSUs on July 29, 2007
50,000 more RSUs on April 23, 2008

 

Dividend Equivalents:

Paid quarterly in cash
Current annual value
is $160,000



Restricted Stock Unit Grant – additional terms

 1. Grant

The Management Development and Compensation Committee ("Committee") of the Board
of Directors of General Electric Company ("Company") has granted Restricted
Stock Units with Dividend Equivalents ("RSUs") to the individual named on the
front of this Certificate ("Grantee"). Each RSU entitles the Grantee to received
from the Company (i) one share of General Electric Company common stock, par
value $0.06 per share, and (ii) quarterly cash payments equivalent to the
dividend paid to shareholders of such stock, each in accordance with the terms
of this Grant, the GE 1990 Long Term Incentive Plan ("Plan"), and any rules and
procedures adopted by the Committee.
  Restricted Stock Units The Company will deliver to the Grantee one share of
General Electric Company common stock, par value $0.06 for each RSU of the Grant
for which the restrictions set forth in paragraph 4 lapse in accordance with
their terms.
  Dividend Equivalents Until the Grantee's employment with the Company and its
affiliates is terminated for any reason, or until such time as the following
restrictions lapse, whichever occurs first, the Company will pay the Grantee a
cash amount equal to the number of RSUs subject to restriction times the per
share quarterly dividend payments made to shareholders of the Company's common
stock, with such payments to be made reasonably promptly after the payment date
of each quarterly dividend.
  Restrictions Restrictions on the number of RSUs specified on the front of this
certificate will lapse on the designated Restriction Lapse Dates only if the
Grantee has been continuously employed by the Company or one of its affiliates
to such dates. The Committee may, in circumstances determined in its sole
discretion, provide for the lapse of the above restrictions at earlier dates.
Notwithstanding the forgoing, restrictions on all RSUs will immediately lapse
upon the Grantee's termination of employment with the Company or any of its
affiliates by reason of the Grantee's death, provided the Grantee had been
continuously employed as provided above to the date of termination.
  Alteration/Termination The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any RSUs
without the consent of the Grantee. Also, any RSUs for which the restrictions do
not lapse in accordance with the terms in paragraph 4 above shall be canceled.
  Plan Terms All terms used in this Grant have the same meaning as given such
terms in the Plan. This Grant incorporates and is subject to the provisions of
the Plan, a copy of which will be furnished upon request, and such provisions
shall be deemed a part of the Grant for all purposes.
  Entire Agreement This Grant, and any documents expressly incorporated herein,
contain all of the provisions applicable to the RSUs and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Grantee.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



